Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 8/24/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 8/24/2022.  In particular, claim 1 has been amended to limit the transparent grade base thermoplastic, to remove chemical modifiers, and to add non-ionic surfactants.  This combination of limitations was not present in the original claims.  Thus, the following action is properly made final.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specific chemical structures of nucleators of claim 15, antioxidants of claim 16, and polyetheramines of claim 18 should be also included in the specification.

Claim Objections
Claim 1 is objected to because it appears that transparent grade methyl methacrylate butadiene styrene (line 3) and methyl methacrylate butadiene styrene (MBS) (lines 7-8) are duplicates in an alternative expression of transparent grade base thermoplastics.  Also, in the fourth to last line and in the third to last line, there is a repeated “wherein said”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goudswaard (US 2015/0237866).
With respect to claim 1, Goudswaard discloses thermoplastic compositions having antimicrobial properties, wherein the thermoplastic compositions are transparent (paragraph 0155) and include 2-10 wt % impact modifier (paragraph 0130), 1-10 wt % hydrophobic nonionic surfactants (paragraph 0140-0141), and other additives such as antioxidants in an amount of 0.01-1 wt % (paragraph 0133).  
While Goudswaard does not exemplify a single embodiment comprising polycarbonate, impact modifier, nonionic surfactant and other additives, however, case law holds “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Therefore, it would have been obvious to one of ordinary skill in the art to obtain a composition comprising a transparent thermoplastic polycarbonate, impact modifiers, nonionic surfactants, and other additives including antioxidants and zinc additive component.
With respect to claim 4, Goudswaard discloses the use of polypropylene  as the thermoplastic polymer (paragraphs 0007 and 0080).
With respect to claim 5, Goudswaard does not disclose whether the nonionic surfactants are linear or multi-armed, however, given that there is other alternative to linear or multi-armed, the nonionic surfactant of Goudswaard meets claim 5.
With respect to claim 6, Goudswaard discloses that the nonionic surfactant can include polypropylene glycol polymers which reads on claimed polyether glycols.
With respect to claim 10, Goudswaard discloses that the impact modifiers including propylene and ethylene elastomer-modified graft copolymers (paragraph 0128).
With respect to claims 11-15, these claims which further limit initiator, crosslinking agents, or nucleators do not exclude the alternative embodiment of antioxidants or other auxiliary additives.  Because the latter embodiments are disclosed by Goudswaard as discussed above, it is proper to include claims 11-15 in this rejection.
With respect to claim 16, an exemplified antioxidant is Irgafos 168 (page 20, Table 1) which reads on the claimed 1:1 mixture.
With respect to claims 17, these claims which further limit the auxiliary additive does not exclude the alternative embodiment of antioxidants.  Because the latter embodiment is disclosed by Goudswaard as discussed above, it is proper to include claim 17 in this rejection.


Claims 7-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goudswaard (US 2015/0237866) in view of Lindquist (US 3,551,197).
The discussion with respect to Goudswaard in paragraph 7 above is incorporated here by reference.
With respect to claim 7, Goudswaard discloses that surfactants include those comprising polyethylene glycol (paragraph 0140), however, it fails to disclose that the polyethylene glycol is PEG sorbitol hexaoleate.
Lindquist discloses an organic film comprising polycarbonate (col. 3, lines 2-3, examples) and teaches that a suitable wetting or dispersing agent (i.e., surfactant) includes polyoxyethylene (i.e., PEG) sorbitol hexaoleate (col. 4, lines 38-42 and 47-48).
Given that Goudwaard and Lindquist are drawn to polycarbonate compositions and further given that a suitable surfactant for polycarbonate includes polyoxyethylene sorbitol hexaoleate as taught by Lindquist, it would have been obvious to one of ordinary skill in the art to add PEG sorbitol hexaoleate to the composition taught by Goudswaard.
With respect to claim 8, Goudswaard fails to disclose the molecular weight of PEG sorbitol hexaoleate.
It is the examiner’s position that the molecular weight is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Specifically, limiting the molecular weight prevents negative viscosity effects.
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate molecular weights, including those within the scope of the present claims, so as to produce desired end results.
	With respect to claims 9 and 18, these claims which further limit the polyetheramine does not exclude the alternative embodiment of PEG sorbitol hexaoleate.  Because the latter embodiment is disclosed by Goudswaard and Lindquist as discussed above, it is proper to include claims 19 and 18 in this rejection.

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that Goudswaard requires the addition of a zinc additive which is not included in the present claims.
	The present claims include open transitional language “comprising” which allows for the addition of unnamed ingredients, including the zinc additive of Goudswaard.

Applicant argues that Goudswaard does not disclose an article that possess resistance to surface adsorption of microbes, mammalian cells, proteins, peptides, nucleic acid, steroid, and other cellular constituents after solidification.
First, it is noted that the features upon which applicant relies (i.e., biofouling resistance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, applicant has not provided data showing unexpected results that are reasonably commensurate in scope with the claims that establishes criticality for the claimed composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn